FILED
                                                          United States Court of Appeals
                                    PUBLISH                       Tenth Circuit

                   UNITED STATES COURT OF APPEALS              October 15, 2013

                                                             Elisabeth A. Shumaker
                          FOR THE TENTH CIRCUIT                  Clerk of Court


BRET DAVID LANDRITH,

            Plaintiff-Appellant,

v.                                               Nos. 12-3302 & 12-3332
                                           (D.C. No. 2:12-CV-02161-CM-GLR)
DEREK SCHMIDT, Kansas Attorney                          (D. Kan.)
General, in his personal capacity; DON
JORDAN, former Secretary of SRS, in
his personal capacity; ROB SIEDLECKI,
former Secretary SRS, in his personal
capacity; BOB CORKINS, SRS General
Counsel, in his official capacity; JOHN
BADGER, former Chief Counsel of SRS,
in his personal capacity; STANTON A.
HAZLETT, Disciplinary Administrator,
in his official capacity; BRIAN FROST;
CRAIG E. COLLINGS; YOUNG
WILLIAMS, PC; DAVID WEBER, SRS
case worker; PHYLLIS GILMORE,
acting Secretary of SRS, in her official
capacity; ROBERT D. DENNIS, Clerk of
the Court, United States District Court,
Western District of Oklahoma, in his
official capacity; J. EDWARD BARTH,
Chairman, Committee on Admission and
Grievances, Western District of
Oklahoma, in his official capacity; JOHN
HERMES, Committee on Admissions
and Grievances, Western District of
Oklahoma, in his official capacity; JUDY
HAMILTON MORSE, Esq., Committee
on Admissions and Grievances, Western
District of Oklahoma, in her official
capacity; WILLIAM J. CONGER,
Committee on Admissions and
Grievances, Western District of
Oklahoma, in his official capacity;
EMMANUEL E. EDEM, Committee on
Admissions and Grievances, Western
District of Oklahoma, in his official
capacity; WILLIAM ROSS, Committee
on Admissions and Grievances, Western
District of Oklahoma, in his official
capacity,

             Defendants-Appellees.


                                        ORDER


Before MATHESON, Circuit Judge, PORFILIO, Senior Circuit Judge, and
O’BRIEN, Circuit Judge.


      On September 10, 2013, we ordered Bret D. Landrith to show cause why this

court should not impose filing restrictions on him. Mr. Landrith has timely

responded, but he has failed to demonstrate good cause why the proposed filing

restrictions should not be imposed. It is therefore ordered that the filing restrictions

proposed in this court’s September 10, 2013, order, a copy of which is attached to

this order, shall take effect immediately upon entry of this order.


                                                Entered for the Court
                                                PER CURIAM




                                          -2-
Appellate Case: 12-3302   Document: 01019122781   Date Filed: 09/10/2013 Page: 1
                                                                       FILED
                                                           United States Court of Appeals
                                                                    Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                              September 10, 2013
                            FOR THE TENTH CIRCUIT
                                                              Elisabeth A. Shumaker
                                                                  Clerk of Court
  BRET DAVID LANDRITH,

              Plaintiff-Appellant,

  v.                                               Nos. 12-3302 & 12-3332
                                             (D.C. No. 2:12-CV-02161-CM-GLR)
  DEREK SCHMIDT, Kansas Attorney                          (D. Kan.)
  General, in his personal capacity; DON
  JORDAN, former Secretary of SRS, in
  his personal capacity; ROB SIEDLECKI,
  former Secretary SRS, in his personal
  capacity; BOB CORKINS, SRS General
  Counsel, in his official capacity; JOHN
  BADGER, former Chief Counsel of SRS,
  in his personal capacity; STANTON A.
  HAZLETT, Disciplinary Administrator,
  in his official capacity; BRIAN FROST;
  CRAIG E. COLLINGS; YOUNG
  WILLIAMS, PC; DAVID WEBER, SRS
  case worker; PHYLLIS GILMORE,
  acting Secretary of SRS, in her official
  capacity; ROBERT D. DENNIS, Clerk of
  the Court, United States District Court,
  Western District of Oklahoma, in his
  official capacity; J. EDWARD BARTH,
  Chairman, Committee on Admission and
  Grievances, Western District of
  Oklahoma, in his official capacity; JOHN
  HERMES, Committee on Admissions
  and Grievances, Western District of
  Oklahoma, in his official capacity; JUDY
  HAMILTON MORSE, Esq., Committee
  on Admissions and Grievances, Western
  District of Oklahoma, in her official
  capacity; WILLIAM J. CONGER,
  Committee on Admissions and
  Grievances, Western District of
  Oklahoma, in his official capacity;
Appellate Case: 12-3302     Document: 01019122781        Date Filed: 09/10/2013     Page: 2


  EMMANUEL E. EDEM, Committee on
  Admissions and Grievances, Western
  District of Oklahoma, in his official
  capacity; WILLIAM ROSS, Committee
  on Admissions and Grievances, Western
  District of Oklahoma, in his official
  capacity,

               Defendants-Appellees.


     ORDER TO SHOW CAUSE WHY THIS COURT SHOULD NOT IMPOSE
            FILING RESTRICTIONS ON BRET D. LANDRITH


  Before MATHESON, Circuit Judge, PORFILIO, Senior Circuit Judge, and
  O’BRIEN, Circuit Judge.


        Bret D. Landrith is the pro se appellant in three appeals decided today.

  See Landrith v. Schmidt, Nos. 12-3302 & 12-3332 (10th Cir. Sept. 10, 2013);

  Landrith v. Bank of N.Y. Mellon, No. 13-3080 (10th Cir. Sept. 10, 2013). In these

  decisions, we upheld the dismissals of two complaints and the imposition of pro se

  filing restrictions against Landrith in the United States District Court for the District

  of Kansas. See Schmidt, slip op. at 2-4; Bank of N.Y. Mellon, slip op. at 2-3. In light

  of these decisions and Landrith’s litigation history in this court, we take up the issue

  of whether Landrith also should be restricted from filing pro se matters in this court.

                                        Background

        Landrith graduated from law school in 2001 and was admitted to the Kansas

  bar in 2002, but he was disbarred in 2005. See In re Landrith, 124 P.3d 467, 470,

  486 (Kan. 2005) (per curiam). In concurring with the disciplinary panel’s
                                             -2-
Appellate Case: 12-3302    Document: 01019122781         Date Filed: 09/10/2013    Page: 3


  recommendation of disbarment, the Kansas Supreme Court noted that Landrith’s

  “language is occasionally incoherent, and, more than occasionally, inflammatory. In

  the pleadings and the motions, [Landrith] consistently fails to cite a factual basis for

  his allegations or to develop sensible legal arguments.” Id. at 470. The disciplinary

  panel found that Landrith violated six of the Kansas Rules of Professional Conduct in

  representing two clients, and noted Landrith’s “‘total incompetence in the practice of

  law.’” Id. at 478.

        The panel found that [Landrith] felt his law license granted him the
        ability to allege whatever he wanted against whatever person or entity,
        regardless of whether the allegations were true or false. The panel
        further found that [Landrith] was “either unwilling or unable to
        understand basic principles in the practice of law”; that he would be a
        detriment to future clients, the public, the legal profession, and the legal
        system; and that his performance as a lawyer and his allegations of
        misconduct on the part of others were reprehensible.

  Id. at 478-79. Ultimately the Kansas Supreme Court concluded that the record

  “provides a wealth of evidence supporting the panel’s recommendation and none

  supporting [Landrith’s] plea for dismissal” and ordered him disbarred. Id. at 486.

                           Pro Se Litigation Before This Court

        In 2004, Landrith appealed from the district court’s dismissal of a civil rights

  complaint in which he sought to enjoin the Kansas disbarment proceedings. Landrith

  v. Hazlett, 170 F. App’x 29, 30 (10th Cir. 2006). By the time the appeal was before

  the court for decision, however, the disbarment proceedings had concluded and

  Landrith’s claims for injunctive relief were moot. See id. at 30. His claims for costs

  survived, id. at 31, but this court concluded that the district court had properly

                                            -3-
Appellate Case: 12-3302    Document: 01019122781        Date Filed: 09/10/2013     Page: 4


  dismissed his complaint under the Younger abstention doctrine, id. Landrith argued

  that the Kansas disciplinary proceedings were brought in bad faith, but this court

  found no merit in his contentions. See id.

        In 2011, Landrith filed an 18-page petition for a writ of mandamus under

  28 U.S.C. § 1651, asserting that the district court had unreasonably delayed ruling on

  motions in a pending civil case (Landrith v. Gariglietti, district court

  No. 11-2465-KHV/GLR). The mandamus petition was replete with allegations

  concerning invidious conduct by a state judge and state officials, including retaliation

  against Landrith and others for civil rights advocacy in Kansas. It was denied as

  moot because the district court had ruled on the motions and dismissed Landrith’s

  complaint as frivolous before the mandamus petition came before the court for

  decision. See In re Landrith, No. 11-3388 (10th Cir. Feb. 21, 2012) (unpublished

  order). Landrith’s subsequent motion to reopen the mandamus petition accused the

  federal district court of criminal conduct and conspiracy to violate citizen’s rights.

  That motion too was denied. See In re Landrith, No. 11-3388 (10th Cir. Apr. 4,

  2012) (unpublished order).

        Landrith then appealed from the district court’s dismissal of the Gariglietti

  complaint. See Landrith v. Gariglietti, 505 F. App’x 701 (10th Cir. 2012).

  Landrith’s 51-page opening brief again alleged improper conduct by the district court

  and retaliatory conduct and civil rights violations by various persons in Kansas. At

  the end of the brief, a vague and conclusory paragraph suggested that the district


                                            -4-
Appellate Case: 12-3302       Document: 01019122781      Date Filed: 09/10/2013     Page: 5


  court was required to disclose a conflict of interest. We held that “[t]he district

  court’s dismissal . . . was surely correct” because the “complaint essentially seeks

  federal review of a state court custody decision.” Id. at 702. In addition to the

  Rooker-Feldman doctrine, judicial immunity and the domestic-relations exception

  precluded granting any relief. Id. at 702-03. We also rejected Landrith’s bias

  argument, pointing out that his brief and the record lacked any facts suggesting bias.

  Id. at 703.

         In addition to Gariglietti, in 2012 Landrith also filed the Schmidt appeals,

  Nos. 12-3302 and 12-3332. These appeals arose out of the district court’s dismissal

  of an 87-page, 411-paragraph first amended civil rights complaint against eighteen

  defendants that substantially duplicated a petition that Landrith already had filed in

  state court. The federal complaint alleged a multiplayer racketeering operation in

  connection with the Kansas foster-care system, with defendants intentionally

  violating the civil rights of Landrith and others in part to retaliate against Landrith

  for his representation of minorities. Among the eighteen issues raised in Landrith’s

  56-page opening brief—which was opposed by no fewer than seven appellee briefs—

  was an accusation of unethical conduct by the district court. Today, we affirmed the

  dismissal of the first amended complaint for failure to plead a plausible claim for

  relief and various other reasons. See Schmidt, Nos. 12-3302 & 3332, slip op. at 2-3

  & n.1. We also affirmed the district court’s imposition of filing restrictions against

  Landrith. See id. at 3-4.


                                             -5-
Appellate Case: 12-3302     Document: 01019122781          Date Filed: 09/10/2013    Page: 6


         Most recently, in Bank of New York Mellon, No. 13-3080, Landrith appealed

  from the district court’s dismissal of a complaint under the Racketeer Influenced and

  Corrupt Organizations Act (RICO), 18 U.S.C. §§ 1962(c) & (d), 1964(c). Landrith’s

  opening brief and reply brief cast aspersions on the district court, as well as on

  another federal district judge. Also today, we affirmed the dismissal because the

  complaint sought to challenge a foreclosure on real property in which Landrith has no

  ownership interest. See Bank of N.Y. Mellon, No. 13-3080, slip op. at 2. Moreover,

  Landrith failed to file objections to the district court’s proposed filing restrictions.

  See id. at 2-3.

         Simply put, Landrith has strained this court’s resources with his frivolous and

  abusive pro se filings, which have only increased as of late. His 2011 mandamus

  petition and the four appeals he filed in 2012 and 2013 presented arguments with

  fundamental legal flaws, and none were successful. They also exemplify the

  concerns expressed by the Kansas Supreme Court in disbarring Landrith.

  See Landrith, 124 P.3d at 470, 478-79.

                                     Filing Restrictions

         “[T]he right of access to the courts is neither absolute nor unconditional and

  there is no constitutional right of access to the courts to prosecute an action that is

  frivolous or malicious.” Tripati v. Beaman, 878 F.2d 351, 353 (10th Cir. 1989)

  (per curiam) (citation omitted). “There is strong precedent establishing the inherent

  power of federal courts to regulate the activities of abusive litigants by imposing


                                             -6-
Appellate Case: 12-3302     Document: 01019122781        Date Filed: 09/10/2013     Page: 7


  carefully tailored restrictions under the appropriate circumstances.” Cotner v.

  Hopkins, 795 F.2d 900, 902 (10th Cir. 1986). “Even onerous conditions may be

  imposed upon a litigant as long as they are designed to assist the . . . court in curbing

  the particular abusive behavior involved,” except that they “cannot be so burdensome

  . . . as to deny a litigant meaningful access to the courts.” Id. (brackets and internal

  quotation marks omitted). “Litigiousness alone will not support an injunction

  restricting filing activities. However, injunctions are proper where the litigant’s

  abusive and lengthy history is properly set forth.” Tripati, 878 F.2d at 353 (citations

  omitted). “[T]here must be some guidelines as to what [a party] must do to obtain

  the court’s permission to file an action.” Id. at 354. “In addition, [the party] is

  entitled to notice and an opportunity to oppose the court’s order before it is

  instituted.” Id. A hearing is not required; a written opportunity to respond is

  sufficient. See id.

        A.     Proposed Injunction

        Subject to Landrith’s opportunity to file written objections that we outline

  below, we propose to enjoin Landrith from petitioning this court for relief, either by

  appeal or through an original proceeding, including a petition for a writ of mandamus

  under 28 U.S.C. § 1361, unless he either (1) is represented by an attorney who is

  admitted to practice in this court or (2) obtains permission to proceed pro se.

        Landrith must take the following steps to obtain permission to proceed pro se:




                                             -7-
Appellate Case: 12-3302       Document: 01019122781        Date Filed: 09/10/2013    Page: 8


           1. Submit a petition to the clerk of this court requesting leave to file a pro se

  action and setting forth (a) a list of all pro se lawsuits currently pending or filed

  previously with this court, including the name, number, and citation (if applicable) of

  each case, and the current status or disposition of the case; and (b) a list advising this

  court of all outstanding injunctions or orders limiting his access to federal court,

  including orders and injunctions requiring him either to seek leave to file matters

  pro se or be represented by an attorney, with each matter identified by name, number,

  and citation (if applicable), of all such orders or injunctions; and

           2. File with the clerk of this court a notarized affidavit in proper legal form

  reciting the issues he seeks to present, including a short discussion of the legal basis

  asserted therefor, and if appropriate, describing with particularity the order being

  challenged. The affidavit also must certify to the best of Landrith’s knowledge that

  the legal arguments being raised are not frivolous or made in bad faith; that they are

  warranted by existing law or a good-faith argument for the extension, modification,

  or reversal of existing law; that his petition or appeal is not being filed for any

  improper purpose; and that he will comply with all appellate and local rules of this

  court.

           Once filed, these documents shall be submitted to the chief judge of this court.

  The chief judge or his or her designee shall review the documents to determine

  whether to permit the pro se proceeding. Without the approval of the chief judge or

  his or her designee, the matter will be dismissed. If the submission is approved, an


                                               -8-
Appellate Case: 12-3302    Document: 01019122781         Date Filed: 09/10/2013    Page: 9


  order will be entered indicating that the matter shall proceed in accordance with the

  Federal Rules of Appellate Procedure and Tenth Circuit Rules.

        B.     Opportunity To Be Heard

        Landrith is ordered to show cause within twenty-one days from the date of this

  order why this court should not enter the proposed injunction. Landrith’s response

  shall be written and shall be limited to fifteen pages, following the font and type

  limitations set forth in Fed. R. App. P. 32(a)(4)-(6). Absent a response to this order

  to show cause, the proposed injunction will enter twenty-eight days from the date of

  this order and will apply to any matter filed after that time. If Landrith does file a

  timely response, the proposed injunction will not enter unless the court so orders,

  after it has considered the response and ruled on Landrith’s objections.


                                                  Entered for the Court



                                                  ELISABETH A. SHUMAKER, Clerk




                                            -9-